Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 1 of 6 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wadjalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
                                        EASTERN DIVISION
 8
                                                           Case No. 5:21-cv-00498
 9

10                                                         COMPLAINT FOR DAMAGES
      Kevin Lincoln and Chimea Lincoln,
11                                                      1. VIOLATIONS OF THE FAIR DEBT
                          Plaintiffs,
                                                           COLLECTION PRACTICES ACT, 15
12                                                         U.S.C. § 1692 ET SEQ.
             v.
                                                        2. VIOLATIONS OF THE ROSENTHAL
13                                                         FAIR        DEBT      COLLECTION
      I.O.E. Final Recovery Inc. d/b/a Corporate
14    Trust Recovery Group,                                PRACTICES ACT, CAL. CIV. CODE
                                                           §1788 ET SEQ.
15                        Defendant.
                                                           JURY TRIAL DEMANDED
16

17          NOW COME the Plaintiffs, KEVIN LINCOLN and CHIMEA LINCOLN (“Plaintiffs”), by

18   and through their undersigned counsel complaining of the Defendant, I.O.E. FINAL RECOVERY

19   INC. d/b/a CORPORATE TRUST RECVOERY GROUP (“Defendant”), as follows:
20                                          NATURE OF THE ACTION
21
            1.        Plaintiffs bring this action seeking redress for Defendant’s violations of the Fair
22
     Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the
23
     Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) pursuant to California Civil Code
24

25   §1788 et. seq.

26                                       JURISDICTION AND VENUE

27          2.        This action arises under and is brought pursuant to the FDCPA and the RFDCPA.
28


                                                       1
Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 2 of 6 Page ID #:2



 1         3. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §1331, as the action
 2   arises under the laws of the United States.
 3
           4.   The Court has supplemental jurisdiction over Plaintiffs’ RFDCPA claim pursuant to 28
 4
     U.S.C. §1337.
 5
           5. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Corporate Trust Recovery
 6

 7   group conducts business in the Central District of California and a substantial portion of the events

 8   or omissions giving rise to the claims occurred within the Central District of California.

 9                                                         PARTIES
10
                2.      KEVIN LINCOLN (“Kevin”) is a natural person, over 18-years-of-age, who at all
11
     times relevant was domiciled in this judicial district.
12
                3.      CHIMEA LINCOLN (“Chimea”) is a natural person, over 18-years-of-age, who at
13
     all times relevant was domiciled in this judicial district.
14

15              4.      Plaintiffs are “consumer[s]” as defined by 15 U.S.C. § 1692a(3).

16              6.      I.O.E. FINAL RECOVERY INC. d/b/a CORPORATE TRUST RECVOERY
17   GROUP (“Defendant”) maintains its principal place of business at 111 West Bastanchury Road,
18
     #1G, Fullerton, California 92835.
19
                7.      Defendant serves “owners, attorneys, and property management firms since 1976 in
20
     debt recovery.”1
21

22              8.      Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

23   uses instrumentalities of interstate commerce and the mail in the course of collecting consumer

24   debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
25   asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
26

27

28   1
         http://www.corporatetrustrecovery.com/contactus.htm


                                                               2
Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 3 of 6 Page ID #:3



 1                                        FACTUAL ALLEGATIONS
 2
            9.       In or around 2019, Plaintiffs left an apartment complex before their lease was over.
 3

 4          10.      This resulted in a balance owed to the apartment complex of approximately a few

 5   thousand dollars (“subject debt”).

 6          11.      Once unpaid, the subject debt was referred to Defendant for collection.
 7          12.      On or around June 2020, Plaintiffs saw that the subject debt was reporting on their
 8
     Transunion and Experian credit reports.
 9
            13.      In early June 2020, Kevin called Defendant to attempt to settle the subject debt.
10
            14.      Defendant advised it would not accept a $2,000 payment to settle the subject debt
11

12   as interest was accruing so the new total balance due was approximately $2,400.

13          15.      Kevin attempted to work out a payment plan with Defendant to no avail.

14          16.      When he was unsuccessful with negotiating a payment agreement, Kevin requested
15
     proof of the interest charged on the account.
16
            17.      At no point did Kevin receive proof of the interest being charged on the subject debt.
17
            18.      After a credit dispute, the subject debt fell off of the TransUnion credit report, but it
18
     remained on the Experian credit report with a balance of $2,005.00.
19

20          19.      In or around March 2021, Kevin again called Defendant in an attempt to settle the

21   subject debt.
22          20.      Kevin attempted to settle the subject debt and was informed that the total due on the
23
     subject debt is now over $3,000 and nothing less than the full amount will be accepted.
24
            21.      Kevin was confused as to what was happening as Defendant’s representatives were
25
     stating that the amount owed was over $3,000.00; however, Kevin’s credit report showed an
26

27   updated amount owed of $2,005.00.

28          22.      Kevin knew something was not right as he was unable to determine how much was


                                                        3
Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 4 of 6 Page ID #:4



 1    owed and for what reason that amount was owed.
 2            23.     On March 18, 2021, Kevin spoke with Defendant’s representative, Brian Anderson
 3
      (“Brian”), in yet another attempt to resolve this matter.
 4
              24.     Brian read the required mini-Miranda to Kevin, but then stated that he is not the
 5
      person who takes payments on behalf of Defendant.
 6

 7            25.     Unfortunately, Kevin was never able to be connected to someone who would be able

 8    to take and or discuss payment.

 9            26.     Concerned with Defendant’s deceptive collection efforts, including false
10
      information being told to Plaintiffs’ via communication with Defendant representatives, and
11
      misleading information on their credit reports, Plaintiffs were forced to retain counsel to vindicate
12
      their rights.
13

14
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15

16            27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
17 though fully set forth herein.

18
              28.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was
19
      incurred for personal, family, and household purposes.
20
              a.      Violations of 15 U.S.C. § 1692e
21

22            29.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

23    false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.

24    § 1692e.
25            30.     Section 1692e(8) of the FDCPA prohibits a debt collector from “communicating or
26
      threatening to communicate to any person credit information which is known or which should be
27

28


                                                        4
Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 5 of 6 Page ID #:5



 1   known to be false, including the failure to communicate that a disputed debt is disputed.” 15 U.S.C.
 2   § 1692e(8).
 3
               31.        Defendant violated 15 U.S.C. §§ 1692e and e(8) when it reported the subject debt a
 4
     having a balance of $2,005 to Experian yet advising Plaintiffs that the balance was now $3,000.
 5
               32.        Specifically, both the claims of the balance of $2,005 and $3,000 cannot be accurate,
 6

 7   so one must be false.

 8             33.        Upon information and belief, Defendant’s representatives specifically were

 9   providing confusing and false information to Plaintiffs’ in hopes that the frustration would lead
10
     Plaintiffs to make a payment on the subject debt to avoid further frustration.
11
        WHEREFORE Plaintiffs, KEVIN LINCOLN and CHIMEA LINCOLN, request that this
12   Honorable Court:

13      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
14             statute;
15      b. Award Plaintiffs statutory and actual damages, in an amount to be determined at trial, for
               the underlying FDCPA violations;
16
        c. Award Plaintiffs costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
17
               and
18
        d. Award any other relief as this Honorable Court deems just and appropriate.
19

20     COUNT II -Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code §1788 et seq.)
21             34.        Plaintiffs restate and reallege all previous paragraphs as though fully set forth

22   herein.
23             35.        California Civil Code § 1788.17 provides:
24
                          Notwithstanding any other provision of this title, every debt collector
25                        collecting or attempting to collect a consumer debt shall comply with the
                          provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
26                        the remedies in Section 1692k of, Title 15 of the United States Code.
27

28


                                                            5
Case 5:21-cv-00498-JGB-SP Document 1 Filed 03/23/21 Page 6 of 6 Page ID #:6



 1          36.      As pled above, Defendant violated 15 U.S.C. §§1692e and 1692e(8); therefore
 2   violating Cal. Civ. Code §1788.17.
 3
        WHEREFORE, Plaintiffs, KEVIN LINCOLN and CHIMEA LINCOLN, respectfully
 4
     request that this Honorable Court enter judgment in their favor as follows:
 5
        i. Declaring that the practices complained of herein are unlawful and violate the Rosenthal
 6
            Fair Debt Collection Practices Act;
 7
        ii. Awarding Plaintiff statutory and actual damages, in an amount to be determined at trial,
 8
            for the underlying Rosenthal Fair Debt Collection Practices Act violations;
 9      iii. Awarding Plaintiff costs and reasonable attorney’s fees; and
10      iv. Awarding any other relief as this Honorable Court deems just and appropriate.

11                                    DEMAND FOR JURY TRIAL

12          Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

13   Dated: March 23, 2021                        Respectfully submitted,
14
                                                  By: /s/ Nicholas M. Wajda
15                                                Nicholas M. Wajda
                                                  WAJDA LAW GROUP, APC
16                                                6167 Bristol Parkway, Suite 200
                                                  Culver City, California 90230
17                                                Telephone: (310) 997-0471
                                                  Facsimile: (866) 286-8433
18
                                                  Email: nick@wajdalawgroup.com
19

20

21

22

23

24

25

26

27

28


                                                      6
